Citation Nr: 0532985	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-41 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine with a history of 
radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from September 1982 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

In his March 2003 claim, the veteran also appears to have 
raised the issue of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate development and 
adjudication. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's lumbosacral spine disability is manifested 
by full range of motion with pain, no muscle atrophy or 
spasm, no objective neurological findings in either lower 
extremity, and radiographic evidence of moderately severe 
degenerative disc disease at L4-5 and L5-S1. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine with a history of 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5243 (as in effect on and after 
September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbosacral spine with a history of 
radiculopathy of the left lower extremity.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a letter from the RO 
dated in April 2003, a rating decision dated in July 2003, 
and a statement of the case (SOC) issued in October 2004.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The SOC and the RO's 
letter also provided the veteran with information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  Following 
the RO's April 2003 letter, the veteran submitted a statement 
in May 2003 in which he indicated that he had no additional 
information to add.  The veteran was also afforded a VA 
compensation examination in May 2003 to determine the nature 
and severity of his lumbosacral spine disability.  This 
examination appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




II.  Factual Background

The veteran's service medical records show that he was first 
treated for low back pain in February 1983 after lifting 
heavy boxes.  Electromyography (EMG) testing revealed left S1 
radiculopathy.  Exacerbations of low back pain continued 
until the veteran was discharge from active duty and placed 
on the temporary retirement list. 

As a result, the RO issued an October 1985 rating decision in 
which it granted service connection and assigned a 20 percent 
evaluation for chronic low back pain with degenerative 
spondylosis and radiculopathy.  In March 2003, the veteran 
filed a claim for increased compensation benefits.  The 
veteran indicated that he has constant back pain that 
radiates across both hips and down both legs.  He also 
reported muscle spasms in his back, both legs, and both 
shoulders. 

The veteran's lumbosacral spine disability was examined by VA 
in May 2003.  At that time, the examiner noted that the 
veteran was wearing elaborate braces on both knees, which 
unfortunately limited the evaluation of his back in that he 
was unable to perform certain maneuvers.  The veteran 
reported a constant background pain in his lumbosacral area, 
which he rated at level 3 on a scale from zero to 10, but 
which increased to 7/10 after moderate activity.  The veteran 
was not wearing a back brace or using a cane.  He said he 
could perform activities of daily living such as dressing, 
bathing, using the bathroom, putting on shoes, although such 
activities took more time.  He said that walking was limited 
to only a few blocks because of knee pain.  He reported 
exacerbations of back pain about twice a month in which he 
spent two to three days in bed with a heating pad.  He 
reported radiating pain into his left leg and occasional 
muscle spasms in his back.  He reported a constant dull leg 
back which moved over the lateral aspect of his lower 
extremity and down to his toes.  However, he did not describe 
any tingling or loss of sensation in his left lower 
extremity.  He also denied footdrop and severe weakness in 
his left lower extremity.  Nevertheless, he stated that 
radiating pain was a considerable discomfort. 

A physical examination revealed normal curvature of the 
dorsal and lumbar spine.  There was no evidence of any 
atrophy or muscle spasm.  There was also no redness, 
swelling, or acute tenderness.  The examiner pointed out that 
the veteran's ability to stand and bend was affected by his 
knees, which interfered with a thorough evaluation of his 
spine.  However, it was noted that the veteran did have back 
pain while standing.  Range-of-motion testing revealed 90/95 
degrees of flexion, 20/30 degrees of extension, 30/40 degrees 
of lateral flexion, and 40/44 degrees of rotation.  The 
examiner noted severe pain beginning at 45 degrees of 
flexion.  The left lower extremity showed no evidence of 
wasting.  There was also no motor weakness due to 
neurological pathology.  Sensation testing with pinprick and 
touch did not reveal any gross deficits over the left lower 
extremity.  Vibration and proprioception were normal.  

The diagnosis was degenerative joint disease and degenerative 
disk disease of the lumbosacral spine with radiculopathy of 
the left lower extremity.  An MRI was subsequently performed 
which revealed: (1) moderately severe degenerative disc 
disease at L4-5 and L5-S1, (2) no large disc herniation or 
canal stenosis, and (3) small broad based central disc 
herniation at L4-5 and small central disc herniation at L5-S1 
without neural compression.  After reviewing this report, the 
examiner provided the following opinion: "It is my medical 
opinion that it is as likely as not that there has been an 
increased in the veteran's LS spine condition as described 
above and as indicated on LS spine MR [sic] report."  

In his Notice of Disagreement filed in September 2003, the 
veteran took exception with the examiner's comment that he 
did not have a cane.  The veteran agreed that he did not wear 
a back brace but that he walked with a cane and had braces on 
both knees.  Indeed, VA outpatient treatment records dated 
from 2002 to 2004 show treatment for the veteran's knees and 
make only a passing reference to low back pain.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended.  The Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's lumbosacral spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g) (West 2002).  

A.  Prior to September 26, 2003

The veteran's low back disability was evaluated under the 
diagnostic criteria for limitation of motion and for 
intervertebral disc syndrome.  At the time the veteran filed 
his claim in March 2003, limitation of motion of the lumbar 
spine was evaluated under Diagnostic Code (DC) 5292, which 
provides a 10 percent evaluation for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

The facts of this case show that the veteran's lumbosacral 
spine disability is manifested by no more than slight 
limitation of motion, even with consideration of the 
veteran's complaints of pain.  For instance, at his May 2003 
VA examination the veteran's lumbosacral spine exhibited 
90/95 degrees of flexion, 20/30 degrees of extension, 30/40 
degrees of lateral flexion, and 40/44 degrees of rotation.  
The Board notes that normal ranges of motion of the 
thoracolumbar spine for VA purposes are 0 to 90 degrees in 
flexion, 0 to 30 degrees in extension, 0 to 30 degrees in 
left and right lateral flexion, and 0 to 30 degrees in left 
and right rotation. See Schedule for Rating Disabilities 
effective September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).  Therefore, the Board finds that the 
veteran's lumbosacral spine exhibited normal ranges of motion 
when examined in May 2003.  However, since severe pain was 
noted at 45 degrees of flexion, the Board finds that a 10 
percent evaluation is appropriate for slight limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board notes that DC 5293 pertaining to intervertebral 
disc syndrome was amended once prior to the veteran's March 
2003 claim and once during the pendency of this claim.  
67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective from 
September 23, 2002).  Therefore, the Board need only consider 
the revised criteria.  Under the revised rating criteria, 
intervertebral disc syndrome is evaluated either based upon 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1.  The veteran indicated at his VA 
examination that he experienced exacerbations of low back 
pain about twice a month in which he would spend two to three 
days in bed.  However, the medical evidence does not show 
that the veteran's lumbosacral spine disability has resulted 
in incapacitating episodes of at least four weeks during a 12 
month period.  Notably, VA outpatient treatment records dated 
from 2002 to 2004 do not show treatment for the veteran's 
lumbosacral spine disability.  In other words, there are no 
medical records indicating that a physician had ever 
prescribed bed rest to treat the veteran's lumbosacral spine 
disability.  As such, the criteria for evaluating 
intervertebral disc syndrome cannot serve as a basis for an 
increased evaluation based upon incapacitating episodes.

However, the Board must also consider whether separate 
evaluations for chronic orthopedic and neurologic 
manifestations of the veteran's lumbosacral disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  

As noted, the veteran's lumbosacral spine disability is 
manifested by slight limitation of motion, for which a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5292.  
Thus, a 10 percent evaluation is assigned for the veteran's 
orthopedic manifestations of his lumbosacral spine 
disability. 

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's lumbosacral disability produces no more than 
mild incomplete paralysis under DC 8520.  In this regard, the 
veteran has indicated that he experiences radiating pain 
across both hips and down both lower extremities to his toes.  
However, no neurological findings were shown during his May 
2003 VA examination.  For instance, the examiner found no 
evidence of any wasting in the veteran's left lower extremity 
and no motor weakness due to neurological pathology.  
Moreover, sensation testing with pinprick and touch did not 
reveal any gross deficits over the left lower extremity.  
Vibration and proprioception testing also were normal.  
Indeed, the only objective evidence suggesting the presence 
of neurological pathology is the MRI report which revealed 
moderately severe degenerative disc disease at L4-5 and L5-
S1.  In light of these findings, the Board concludes that the 
veteran's neurological manifestations are analogous to no 
more than mild incomplete paralysis of the sciatic nerve 
under DC 8520.

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  

Applying the Table here, the 10 percent evaluation for the 
veteran's orthopedic manifestations of his lumbosacral spine 
disability is combined with the 10 percent evaluation for his 
neurological manifestations, resulting in a "raw" combined 
rating of 19 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The veteran's 
raw 19 percent evaluation thus becomes a combined rating of 
20 percent. 38 C.F.R. § 4.25.

Thus, the criteria as in effect prior to September 26, 2003, 
do not entitle the veteran to an evaluation in excess of 20 
percent for his service-connected lumbosacral spine 
disability.  

B.  Since September 26, 2003

The Board notes that the entire schedule for the evaluation 
of spine disabilities was revised during the pendency of the 
veteran's claim, effective from September 26, 2003.  Under a 
new general rating formula, the diagnostic codes for spine 
disabilities were relabeled from DC 5235 to DC 5243, but DC 
5243, addressing intervertebral disc syndrome, continued to 
embody the aforementioned revised provisions of DC 5293 (as 
effective from September 23, 2002) with respect to the 
evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2004).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

The Board further observes that because the new formula for 
rating spine disabilities specifically contemplates pain, 
additional consideration of DeLuca and 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 in order to increase an evaluation based 
upon additional impairment from pain during flare-ups is not 
for application.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability evaluation in excess of 20 percent for the 
veteran's lumbosacral spine disability.  As noted above, a 
disability evaluation greater than 20 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less.  However, range-of-motion testing of the 
lumbosacral spine in May 2003 revealed 90/95 degrees of 
flexion, 20/30 degrees of extension, 30/40 degrees of lateral 
flexion, and 40/44.  Thus, the veteran's thoracolumbar spine 
demonstrated flexion greater than 30 degrees, as well as 
motion in every direction, thereby precluding a finding of 
ankylosis.  These findings are consistent with a 10 percent 
evaluation for orthopedic manifestations.  In addition, for 
the period from September 26, 2003, the Board has already 
evaluated the veteran's neurological manifestations as 10 
percent disabling under DC 8520.  Thus, the veteran's 
combined disability evaluation can be no higher than 20 
percent.  See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent for the veteran's degenerative joint disease and 
degenerative disc disease of the lumbosacral spine with a 
history of radiculopathy of the left lower extremity.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application, 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is 
denied.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
lumbosacral spine disability has caused marked interference 
with employment or has required hospitalizations.  The VA 
examination report notes that the veteran has not been able 
to pursue his career as a plumber since 1988 and that he sold 
plumbing supplies until 2001.  However, the VA outpatient 
treatment records reflect that the veteran's primary 
disability is due to degenerative joint disease of the right 
knee.  The Board notes that these records only make a passing 
reference to the veteran's lumbosacral spine disability.  

Although the veteran's lumbosacral spine disability 
undoubtedly impacts his ability to work, such impairment has 
already been contemplated by the applicable schedular 
criteria and does not constitute marked interference with 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R.                § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine with a history of radiculopathy of the left lower 
extremity is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


